DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner acknowledges receipt of preliminary amendment dated June 11, 2020 in which, applicants amended claims 1-7, 9-13 and 15-19, and canceled claims 8 and 14.

Allowable Subject Matter
Claims 1-7, 9-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-7, 9-13 and 15-19, “Learning a Predictable and Generative Representation for Objects” by Girdhar et al. (hereinafter ‘Girdhar’) teaches a learning device comprising: at least one memory storing instructions; and at least one processor configured to access the at least one memory and execute the instructions to:  acquire a first feature value derived, by an encoder, from data in which an identification target is recorded, the encoder being configured to derive interconvertible feature values from data in which different forms of a same target are respectively recorded, by a conversion using a conversion parameter taking a value based on a difference between the forms; (See Girdhar Section 3, Girdhar teaches generating data in different forms and an autoencoder network architecture for deriving feature values.)
update a value of a classification parameter used in classification with the second feature value as an input, in such a way that a result indicating a class associated with 
However, Girdhar does not teach or suggest “generate a second feature value by performing a conversion using a value of the conversion parameter on the first feature value”. It is for these reasons claims 1-7, 9-13 and 15-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/UTPAL D SHAH/Primary Examiner, Art Unit 2665